United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1577
                                     ___________

United States of America,                 *
                                          *
      Appellee,                           *
                                          *
      v.                                  * Appeals from the United States
                                          * District Court for the Western
Richard Herrin,                           * District of Missouri
                                          *
      Appellant.                          *        [Unpublished]
                                     ___________

                            Submitted: September 12, 2000
                               Filed: October 18, 2000
                                    ___________

Before BOWMAN and BEAM, Circuit Judges, and BOGUE,1 District Judge.
                           ___________


PER CURIAM.

      Richard Herrin was convicted of an Independence, Missouri bank robbery.
Herrin petitions for review of the District Court’s2 admission into evidence, testimony
from his brother, sister-in-law, and a friend, which described his behavior as hostile and


      1
        The Honorable Andrew W. Bogue, Senior United States District Judge for the
District of South Dakota, sitting by designation.
      2
      The Honorable Dean Whipple, Chief United States District Judge for the
Western District of Missouri.
threatening after the bank robbery. Herrin further alleges the District Court erred by
admitting evidence of his poverty prior to the robbery and testimony of his apparent
wealth thereafter.

       We find that there was no abuse of discretion by the District Court in allowing
the evidence to be submitted to the jury. Evidence of threats are admissible to establish
consciousness of guilt. United States v. Gomez, 165 F.3d 650, 653 (8th Cir. 1999).
In addition, under Haas v. United States, 344 F.2d 56, 63 (8th Cir. 1965), evidence of
prior poverty and subsequent wealth is properly admissible as circumstantial evidence.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-